           Case 1:20-cv-09886-LLS Document 8 Filed 01/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELVIN GENAO,
                             Plaintiff,
                    -against-                                 1:20-CV-9886 (LLS)

POLICE SERVICE AREA 6; FEDERAL                                     ORDER
BUREAU OF INVESTIGATIONS,
                             Defendants.

LOUIS L. STANTON, United States District Judge:

       Because of Plaintiff’s history of filing numerous civil actions in this court that were

dismissed for failure to state a claim on which relief may be granted or for failure to either pay

the relevant fees or seek in forma pauperis (“IFP”) status, in an order dated June 5, 2019, Chief

Judge Colleen McMahon barred Plaintiff from filing any new civil action in this court IFP

without first obtaining leave to file. See Genao v. Saint Pauls Church, ECF 1:19-CV-2704, 6

(S.D.N.Y. June 5, 2019). Under that order, to obtain leave to file a civil action in this court IFP,

Plaintiff must file an “Application Pursuant to Court Order Seeking Leave to File” (“leave

application”) and attach copies of his proposed complaint and the June 5, 2019 order. Id.

       Plaintiff filed this action, in which he seeks leave to proceed IFP, on July 21, 2020, in the

United States District Court for the District of Connecticut. By order dated July 24, 2020, the

District of Connecticut transferred this action to this court. Genao v. Police Serv. Area 6, 3:20-

CV-1017 (D. Conn. July 24, 2020). This court did not receive the action, however, until

November 24, 2020.
             Case 1:20-cv-09886-LLS Document 8 Filed 01/06/21 Page 2 of 2




        In his complaint, Plaintiff sues “Police Service Area 6” and the Federal Bureau of

Investigation. 1 Plaintiff alleges, among many other things, that in 2017, members of the New

York City Police Department illegally entered his Manhattan apartment.

        Plaintiff has not filed a leave application with his complaint and IFP application.

Normally, the Court would therefore deny Plaintiff leave to file. But because Plaintiff originally

filed this action in another federal district court, the Court grants Plaintiff 30 days from the date

of this order to file a leave application. If Plaintiff fails to file a leave application within the time

allowed, the Court will deny Plaintiff leave to file this action and dismiss this action without

prejudice.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

 Dated:      January 6, 2021
             New York, New York

                                                                    Louis L. Stanton
                                                                       U.S.D.J.




        1
          Under Rule 5.2(a)(3) of the Federal Rules of Civil Procedure, court submissions that
refer to a minor child are limited to using the child’s initials when making a reference to the
child’s name. In his complaint and IFP application, however, Plaintiff mentions the full name of
a minor child. The Court has therefore directed the Clerk of Court to limit electronic access to
the complaint and IFP application to a “case-participant only” basis.
                                                    2
